ACCEPTED
                                                                                       04-14-00473-CV
                                                                           FOURTH COURT OF APPEALS
                                                                                SAN ANTONIO, TEXAS
                                                                                 11/11/2015 2:48:44 PM
                                                                                        KEITH HOTTLE
                                                                                                CLERK

                              NO. 04-14-00473-CV

                                                                      FILED IN
                                                               4th COURT OF APPEALS
                                 IN THE                         SAN ANTONIO, TEXAS
                       FOURTH COURT OF APPEALS                 11/12/2015 2:48:44 PM
                         AT SAN ANTONIO, TEXAS                     KEITH E. HOTTLE
                                                                        Clerk


    ARC PARKLANE, INC., D/B/A PARKLANE WEST HEALTHCARE
                           CENTER,
                                    Appellant

                                        v.

   BELEN BETTS, INDIVIDUALLY, AND AS EXECUTRIX OF THE
ESTATE OF DELBERT BETTS, DECEASED, AND SHIRLE BETTS AND
               DANA GIBSON, INDIVIDUALLY,
                                  Appellees


  AGREED JOINT MOTION TO DISMISS INTERLOCUTORY APPEAL



TO THE HONORABLE FOURTH COURT OF APPEALS:

      The parties to this appeal, through their undersigned counsel of record, file

this Agreed Joint Motion to Dismiss Interlocutory Appeal and respectfully show

the following:

                               INTRODUCTION

      The present interlocutory appeal was filed by Arc Parklane, Inc. D/B/A

Parklane West Healthcare Center (“appellant”).       Appellees are Belen Betts,




                                        1
Individually, and as Executrix of the Estate of Delbert Betts, Deceased, and Shirle

Betts and Dana Gibson, Individually.

      This suit is before this Court on appeal from the following trial court order:

            Order: Defendant’s Motions to Compel Arbitration (signed by the trial
            court on June 13, 2014 in Cause Number 2013-CI-17605).

This interlocutory appeal was filed pursuant to Section 51.016 of the Civil Practice

and Remedies Code. See TEX. CIV. PRAC. & REM. CODE § 51.016 (authorizing an

interlocutory appeal from an order denying a motion to compel arbitration under

the Federal Arbitration Act). Also, pending before this Court is related Cause

Number 04-14-00472-CV.

      On September 23, 2015, this Court entered an order abating the present

interlocutory appeal so that the parties could mediate their dispute, and further

ordered appellant to either file its brief or a motion disposing of the appeal by

November 11, 2015.

      The parties have reached a settlement agreement regarding the underlying

dispute in this appeal. Under the terms of the settlement, various actions need to

be taken in the trial court.    Therefore, pursuant to Texas Rule of Appellate

Procedure 42.1, appellant and appellees jointly request the Court dismiss this

appeal.

                                     PRAYER



                                          2
      Accordingly, Appellant Arc Parklane, Inc. D/B/A Parklane West Healthcare

Center and Appellees Belen Betts, Individually, and as Executrix of the Estate of

Delbert Betts, Deceased, and Shirle Betts and Dana Gibson, Individually jointly

ask this Court to dismiss the appeal.

                                Respectfully submitted,

                                BY: /s/ Lorien Whyte
                                    Lorien Whyte

                                        R. Barry Brin
                                        State Bar No. 00792371
                                        bbrin@brinandbrin.com
                                        Lorien Whyte
                                        State Bar No. 24042440
                                        lwhyte@brinandbrin.com
                                        Brin & Brin, P.C.
                                        6223 IH 10 West
                                        San Antonio, Texas 78201
                                        (210) 341-9711 telephone
                                        (210) 341-1854 facsimile
                                        Attorneys for Appellant

                                BY: /s/ Gavin McInnis
                                    Gavin McInnis

                                        Gavin McInnis
                                        Texas Bar No. 13679800
                                        gavin@marynellmaloneylawfirm.com
                                        Marynell Maloney
                                        Texas Bar No. 12883200
                                        marynell@marynellmaloneylawfirm.com
                                        115 E. Travis, Suite 1800
                                        San Antonio, Texas 78205
                                        Telephone: (210) 212-8000
                                        Facsimile: (210) 212-8385

                                          3
                                      Attorneys for Appellees



                           CERTIFICATE OF SERVICE

      This is to certify that on the 11th day of November 2015 a copy of this
motion was served pursuant to the Texas Rule of Appellate Procedure 9.5 upon the
following counsel:


      Marynell Maloney
      Gavin McInnis
      Marynell Maloney Law Firm,
      P.L.L.C.
      115 East Travis Street, Suite 1800
      San Antonio, Texas 78205
      (210) 212-8000 Phone
      (210) 212-8385 Fax



                                               /s/ Lorien Whyte




                                           4